Ross App. No. 05CA2870, 2006-Ohio-3530. This cause is pending before the court as an appeal from the Court of Appeals for Ross County. It appearing to the court that the entire court of appeals’ record has not been transmitted to this court,
It is ordered by the court, pursuant to S.Ct.Prac.R. V(6), that the Clerk of the Ross County Court of Appeals shall certify and transmit the record of proceedings before the trial court to the Clerk of this court within twenty days of the date of this entry.